Citation Nr: 0613888	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by vertigo and dizziness, to include as 
secondary to bilateral sensorineural hearing loss and/or 
bilateral tinnitus.  

2.  Whether a July 27, 2004, rating decision which reduced 
the veteran's disability rating for bilateral hearing loss 
was proper.  

3.  Entitlement to a disability rating in excess of 20 
percent for bilateral sensorineural hearing loss.  

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability rating 
for the veteran's service-connected bilateral sensorineural 
hearing loss to 30 percent disabling, and denied a disability 
rating in excess of 10 percent for bilateral tinnitus.  
Service connection for vertigo and dizziness was also denied.  
In October 2005, he testified before the undersigned Veterans 
Law Judge seated at the RO (Travel Board hearing).  A copy of 
the hearing transcript is in the record.     

This appeal also arises from a July 2004 rating decision that 
decreased the veteran's disability rating for bilateral 
sensorineural hearing loss from 30 to 20 percent.  This 
issue, having been perfected on appeal, is merged into the 
veteran's prior pending appeal.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought, which includes the case at present.  Once 
a final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  Competent evidence has not been present indicating the 
veteran's vertigo and dizziness began during military service 
or are secondary to a service-connected disability.  

2.  Prior to the RO's July 2004 reduction of the veteran's 
disability rating for bilateral hearing loss, the veteran was 
provided notice of such an action in December 2003.  

3.  At the time of the reduction in July 2004, the veteran's 
hearing loss had been rated as 30 percent disabling since 
January 2003, for a period of less than 5 years.  

4.  At the time of the RO's July 2004 reduction of the 
veteran's disability rating for bilateral hearing loss, the 
evidence of record did not support an evaluation in excess of 
20 percent.  

5.  The veteran's hearing acuity is, at worst, Level III in 
the right ear and Level XI in the left ear.  



CONCLUSIONS OF LAW

1.  Vertigo and dizziness are not due to a service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2005).  

2.  The criteria for a restoration of the 30 percent 
evaluation for bilateral hearing loss, reduced to a 20 
percent evaluation effective as of October 1, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 
4.85-7 (2005).  

3.  The criteria for a disability rating in excess of 20 
percent for the veteran's bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
§ Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.85, 4.87, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to the benefits 
claimed via January 2003, December 2003, December 2004, and 
February 2005 letters, the May 2003 and July 2004 rating 
decisions and subsequent rating decisions, the statements of 
the case (SOCs), and the supplemental statements of the case 
(SSOCs).  In addition, the RO letters, the SOCs, and SSOCs 
provided the veteran with specific information relevant to 
the VA's duties to notify and assist.  Thus, no further 
notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOCs, and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.  
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an December 2003 RO letter (as well as 
in any subsequent letters), the veteran was given notice of 
the VA requirements, which was prior to the initial May 2003 
unfavorable AOJ decision that is the basis of this appeal.
In this respect, the December 2003 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claim for service connection.  In addition, 
the reasons and bases of the May 2003 and July 2004 rating 
decisions, the SOCs, and the September 2005 SSOCs 
specifically explained to the appellant what the evidence 
must show in order to establish entitlement to the benefits 
claimed.  Furthermore, although it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim, 
the Board finds that he has been notified of the need to 
provide such evidence.  See 38 C.F.R. §  3.159(b)(1).  The 
AOJ's December 2003 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the SOCs and SSOCs contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Additionally, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his bilateral hearing loss, any 
questions as to the proper effective date for that claim are 
also moot.  

II. Service connection - Vertigo and dizziness

The veteran seeks service connection for a disability 
characterized by vertigo and dizziness, which he claims is 
secondary to his service-connected bilateral hearing loss 
and/or tinnitus.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the veteran does not contend, and the 
evidence does not indicate, onset of vertigo and dizziness 
during military service.  The veteran's service medical 
records are negative for any diagnosis of or treatment for 
such a disability.  Additionally, his medical treatment 
records immediately following service, including a June 1958 
VA hospital summary and a September 1958 VA audiological 
examination, reflect no complaints of vertigo, dizziness, or 
other related neurological symptoms.  Therefore, service 
connection for a disability characterized by vertigo and 
dizziness as having been incurred during military service 
must be denied.  

Rather, the veteran contends his vertigo and dizziness are 
secondary to his bilateral hearing loss and tinnitus, both of 
which are service-connected, with compensable ratings.  He 
first reported dizziness in the early 1990's, and asserted 
this was related to his hearing loss and tinnitus.  In 
response to his recent claim, he was afforded VA medical 
examination in March 2003.  His reported history of 
longstanding vertigo and dizziness was noted.  On physical 
examination, the veteran was able to rise from a chair, walk 
in a straight line, and turn rapidly without any apparent 
loss of balance.  His bilateral sensorineural hearing loss 
and tinnitus were confirmed.  However, the examiner found the 
veteran's vertigo and dizziness "have no correlation at all 
to his tinnitus or his hearing loss."  

At his October 2005 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he has experienced vertigo 
and dizziness for many years, and he attributed these 
symptoms to his service-connected bilateral hearing loss and 
tinnitus.  

Based on this finding, the Board must deny the veteran's 
claim seeking entitlement to service connection for a 
disability characterized by vertigo and dizziness, as the 
preponderance of the evidence is against such a claim.  
First, the veteran's service medical records do not indicate 
the onset of such symptoms during military service, or within 
many years thereafter; therefore, service connection on a 
direct basis is not warranted.  Secondly, while the veteran 
contends his vertigo and dizziness are due to or the result 
of his tinnitus and hearing loss, a VA examiner found "no 
correlation" between these disabilities.  The veteran has 
not otherwise submitted any evidence establishing such a 
nexus.  An October 2005 medical opinion submitted by the 
veteran at the time of his Board hearing does not comment 
regarding his claimed vertigo and dizziness.  As the 
remainder of the evidence does not reflect any nexus between 
the veteran's service-connected hearing loss and tinnitus and 
his claimed vertigo and dizziness, service connection for 
such a disability must be denied.  

The veteran has himself alleged that he has a current 
disability characterized by vertigo and dizziness which is 
due to his hearing loss and/or tinnitus.  However, the law is 
clear that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's lay assertions are not 
binding on the Board.  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a disability 
characterized by vertigo and dizziness, as such a disability 
was not incurred during military service, or results from a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Reduction of rating

The veteran is appealing a July 2004 rating decision which 
reduced his disability rating for bilateral hearing loss from 
30 to 20 percent.  The RO determined that the appropriate 
diagnostic criteria, found at 38 C.F.R. § 4.85-7, were 
misapplied in the present case, and a reduction was 
warranted.  The veteran has perfected an appeal of this 
determination.  

The procedural framework and safeguards set forth in 
38 C.F.R. § 3.105(e) governing rating reductions are required 
to be followed by VA before it issues any final rating 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Pursuant to 38 C.F.R. § 3.105(e), when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease of 
compensation benefits being made, a rating proposal of the 
reduction will be prepared setting forth all material facts 
and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence 
is not received within that period, a final rating action 
will be taken and rating will be reduced to the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e) (2005).  

The veteran's 30 percent evaluation for bilateral hearing 
loss, having been granted effective January 10, 2003, was not 
in effect for 5 or more years at the time it was reduced in 
July 2004.  Therefore, various provisions of 38 C.F.R. 
§ 3.344, pertaining to stabilization of disability ratings, 
do not apply, and reexamination disclosing improvement will 
warrant a rating reduction.  38 C.F.R. § 3.344(c) (2005).  

The RO first proposed to reduce the veteran's rating within a 
September 2003 rating decision, which was sent to him in 
December 2003.  He was told the RO was proposing to reduce 
his disability evaluation for bilateral hearing loss from 30 
to 20 percent, which would result in a reduction of combined 
rating from 40 to 30 percent.  He was also informed of the 
evidence considered in rendering this decision, as well as 
his appellate rights.  Therefore, the veteran was duly 
afforded more than 60 days for presentation of additional 
evidence to show that compensation should be kept at the 
current level prior to the final July 2004 reduction.  He did 
in fact submit a December 2003 private audiological 
examination report, which was received in January 2004, in 
support of his claim.  Thereafter, he was afforded an 
additional 60 days following notification of the July 2004 
final reduction, as his rating reduction for hearing loss was 
not effective until October 1, 2004.  The Board thus finds 
that the procedural safeguards of 38 C.F.R. § 3.105(e)  
(2005) were met.  

The Board must next consider whether the evidence of record 
supported the RO's reduction.  The criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85 (2005).  These results 
are then charted on Table VI and Table VII, as set out in the 
VA's Schedule for Rating Disabilities (Rating Schedule).  In 
order to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average puretone decibel loss are met.  38 C.F.R. 
§ 4.85 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Upon receipt of the veteran's claim for an increased rating 
for his bilateral hearing loss, he was afforded a VA 
audiological examination in March 2003.  On audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
75
95
LEFT
100
95
95
105
105

His average pure tone threshold was 59dBs in the right ear, 
and 100dBs in the left.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 0 
percent in the left ear.  

Evaluation of the March 2003 examination results under the 
diagnostic criteria for hearing loss results in hearing 
acuity at Level III (Table VI) in the right ear, and at Level 
XI (Table VI) in the left ear.  38 C.F.R. § 4.86 provides 
that when puretone thresholds at each of the specified 
frequencies is 55dBs or more, as is true with the veteran's 
left ear, the ear in question may be rated under Tables VI or 
VIa, which ever results in the higher rating.  However, Table 
VIa also indicates a Level XI hearing loss for the left ear.  
These levels of hearing acuity result in a 20 percent 
disability rating under Table VII, which was the level to 
which the veteran was reduced.  As no evidence was of record 
supporting a 30 percent rating, the Board finds the reduction 
of this rating was proper.  

In support of his claim, the veteran submitted a December 
2003 private audiological examination report which was 
received in January 2004, prior to the July 2004 reduction; 
therefore, it must be considered as part of the pending 
appeal.  However, this evidence may not be considered in its 
present form by the Board, as it appears to be incomplete, 
lacking findings at 3000hz, among other omissions.  Moreover, 
the December 2003 examination report contains an 
uninterpreted audiogram, which the Board may not consider as 
evidence, as such interpretation is beyond its limited 
expertise.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for bilateral sensorineural hearing loss from 30 
percent to 20 percent was proper in view of the criteria of 
38 C.F.R. § 3.105(e) and the medical evidence of record.  As 
such, the preponderance of the evidence is against the 
veteran's claim concerning the propriety of this reduction.  
As a preponderance of the evidence is against a restoration 
of the veteran's rating, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

IV. Increased rating - Bilateral hearing loss

The veteran also seeks a disability rating in excess of 20 
percent for his bilateral sensorineural hearing loss.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

The criteria for the evaluation of hearing loss has already 
been discussed above, as have the results of the veteran's 
March 2003 VA examination.  The veteran was more recently 
examined by VA in November 2004.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
75
100
LEFT
95
95
105
105
105

The puretone threshold average was 61dBs in the right ear and 
103dBs in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 0 
in the left ear.  

As was already noted above, evaluation of the March 2003 
examination results in a 20 percent rating under the 
diagnostic criteria for hearing loss.  Likewise, evaluation 
of the November 2004 VA examination results under the 
diagnostic criteria results in hearing acuity at Level III 
(Table VI) in the right ear, and at Level XI (Table VI or 
VIa) in the left ear.  These levels of hearing acuity also 
result in a 20 percent disability rating under Table VII, 
which has already been assigned the veteran.  Therefore, a 
disability rating in excess of 20 percent is not warranted 
for the veteran's bilateral hearing loss.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral hearing loss has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for his service-connected bilateral hearing loss.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a disability characterized by vertigo 
and dizziness is denied.  

The rating reduction for bilateral sensorineural hearing loss 
from 30 percent to 20 percent disabling was proper, and 
restoration of the prior rating is denied.  

A disability rating in excess of 20 percent for bilateral 
hearing loss is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


